Citation Nr: 0001386	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  96-26 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1. Entitlement to service connection for malaria.

2. Entitlement to service connection for anemia.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for cancer of the 
prostate.


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The appellant served on active duty with the New Philippine 
Scouts from May 1946 to April 1949. 

These matters come before the Board of Veterans' Appeal 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  These matters were previously before 
the Board in December 1998 and have returned following a 
Remand for additional development.  That development has been 
completed and these matters are ready for adjudication.  

A review of the evidence of record appears to have reasonably 
raised the issue of entitlement to service connection for 
exposure to Plutonium from atmospheric testing.  As this 
claim has not been developed for appellate review, it is 
referred to the RO for appropriate action.  See Suttman v. 
Brown, 5 Vet. App. 127, 132 (1993).  

The appellant reported in a November 1998 statement that he 
will not request to appear personally at a hearing, at a 
place, [or] date scheduled.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDING OF FACT

The claims of entitlement to service connection for malaria, 
hypertension, anemia, and cancer of the prostate are not 
supported by cognizable evidence showing a current disability 
related to his period of service. 


CONCLUSION OF LAW

The claims of entitlement to service connection for malaria, 
hypertension, anemia, and cancer of the prostate are not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During this appeal, the RO has made several attempts to 
secure the appellant's service medical records.  Apparently, 
the appellant's service medical records were destroyed in the 
1973 fire at the National Personnel Records Center (NPRC) as 
noted on a VA Form 21-3101 dated in January 1996.  In 
November 1998, subsequent to the Board's initial review of 
these claims, the appellant reported receiving treatment at 
the 22nd General Hospital, APO 246, Guam, Marinas Island, in 
1948.  In a VA Form 21-4142 dated in January 1999, the 
appellant reported that the exact dates of treatment were 
unknown "but maybe between April 1946 and April 19, 1949."  
In response to this information, the RO sought to obtain 
these service department records from the NPRC in January 
1999.  The NPRC responded that a shorter time frame was 
required for the search [month/year or season] and the 
appellant's complete assigned organization at the time of 
treatment.  By VA letter in April 1999, the RO requested this 
additional information from the appellant and informed him 
that if the evidence was not submitted, the RO would assume 
he had no additional evidence to present and the appeal would 
be forwarded to the Board for adjudication based on the 
evidence of record.  

In August 1999, the RO issued a statement of the case that 
addressed the response from the NPRC.  The Board observes 
that the appellant responded in September 1999.  His 
statement was silent as to additional information required to 
complete any further search for service medical records.  
Based on the foregoing search efforts, the Board finds that 
the RO has expended sufficient efforts to obtain alternative 
forms of service medical records without success.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992) (The VA has an 
obligation to search for alternative medical records when 
service medical records are presumed destroyed); Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990) (The VA has a 
statutory duty to assist the appellant in obtaining military 
records).  


II.  Service Connection

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  See 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  However, a claim of 
service connection is not evaluated unless the person 
claiming VA benefits meets the initial burden of submitting 
evidence "sufficient to justify a belief in a fair and 
impartial individual that the claim is well-grounded."  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
A claim that is well-grounded is plausible, meritorious on 
its own, or capable of substantiation.  See Moreau v. Brown, 
9 Vet. App. 389, 393 (1996).  

A well-grounded claim for service connection requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 489, 504 (1995); see also Epps v. Gober 
126 F.3d 1464, 1468 (Fed. Cir. 1997) (Expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. § 3.303(b) by evidence that the 
condition was "noted" during service; evidence showing 
post-service continuity of symptomatology; and medical 
evidence of a nexus between the present disability and the 
post-service symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  For the purposes of determining 
whether a claim is well-grounded, the credibility of the 
evidence in support of the claim is presumed.  See Robinette 
v. Brown, 8 Vet. App. 69, 75 (1995).  




Factual Background

The appellant's application for compensation or pension dated 
in June 1995 reflects that within one year of separating from 
service he was sick from malaria and anemia.  He added that 
he was now suffering from hypertension and prostate 
enlargement.  The application reflects that he did not 
remember the specifics of any treatment received while he was 
in Guam.  

A NA Form 13055 completed by the veteran in August 1995 
reflects that he had chills and fever while in the 553rd Ord 
Med. Aut. Maint. Co., and that he sought no treatment.  The 
form reflects that in January 1950, he had chills accompanied 
by fever.  On October 1, 1950, Dr. Ruiz diagnosed him [with 
malaria and anemia].  

A statement by Dr. Ruiz dated in July 1995 reflects that 
sometime in October 1, 1950 the appellant got ill and was 
confined in the Provincial Hospital for high fever, 
paroxysms, and headaches.  He was treated with Atabrine and 
quinine tablets.  He was discharged in November 1950 with 
mild symptoms, generalized weakness, and anorexia.  The fever 
and chills would come on and off.  He was treated outpatient 
until December 1950.  The diagnoses were acute malaria, 
chronic recurrent malaria with jaundice, and secondary 
anemia, moderate.  The physician added that the hospital 
records were all destroyed by a series of typhoons 
specifically typhoon Louis in 1964.  
 
A hospital report from Huntington Memorial Hospital dated in 
August 1994 reflects that the appellant was seen in the 
emergency department for complaints of substernal chest 
discomfort, not radiating, not associated with shortness of 
breath, nausea, vomiting or diaphoresis, but with mild 
headache.  The appellant has a history of hypertension.  He 
denied a prior history of known heart disease or diabetes.  
He medicated with Capoten for the hypertension.  

A pathology report from Bio Path Medical Group dated in 
February 1995 reflects that a prostate needle biopsy was 
done.  The diagnosis was well-differentiated prostatic 
adenocarcinoma involving approximately 60 percent of the 
sampled tissue.

A medical certificate from Dr. C. Guerrero dated in March 
1995 reflects that the appellant has adenocarcinoma of the 
prostate diagnosed by biopsy and CAT scan in February 1995.  

A radiology diagnostic report from Monrovia Community 
Hospital dated in March 1995 reflects that the reason for the 
CAT scan of the pelvis was cancer of the prostate.  Briefly, 
the impression reflects enlarged prostate gland and single 
lymph node in the left groin area.  

Subsequent records from Huntington Memorial Hospital dated in 
April 1995 reflect the results of a bone scan, a diagnosis of 
malignant neoplasm of the prostate, and that January 1995 was 
the date of onset.

In June 1995, the appellant was evaluated in the emergency 
department of the Queen of Angels - Hollywood Presbyterian 
Medical Center.  The records reflect that he medicated with 
Captopril.  His blood pressure readings were 164/88, 140/90, 
and 132/88.  His hematocrit and hemoglobin were 40.8/ 14.2.  
He had a prostate problem.  The diagnostic impressions 
included acute cephalalgia and history of hypertension.

A July 1996 medical record from the Queen of Angels - 
Hollywood Presbyterian Medical Center reflects a bone scan 
for prostate carcinoma.  The diagnostic impression was no 
evidence for metastatic disease.  

Medical records from Temple Community Hospital dated in 
October 1996 reflect supraventricular premature beats, angina 
pectoris, hypertensive heart disease, and history of 
carcinoma.  

In a December 1996 letter to Dr. R. Eliot at Surigao 
Provincial Hospital, the appellant reports that he was 
previously an ambulance driver at the hospital from June 1950 
to April 1986 and during that time he would have chills, 
headaches, and anemia, residuals of having survived malaria.  
He also reported that he was under treatment for hypertension 
and cancer of the prostate.  

In February 1997, the RO requested treatment records from Dr. 
R. Eliot of Surigao Provincial Hospital dated between 1949 
and 1950.  The physician signed the VA letter in March 1997 
and returned it, without more.  

Statements from P. Dunque, Surigao Provincial Hospital, dated 
in April and June 1997, reflect that the clinical records 
from 1949 were damaged and destroyed.  Clinical records dated 
from 1979 to below were damaged and destroyed.  On review of 
old records of admission, the appellant's name was among 
those admitted for confinement.  Records of admission from 
the Surigao Provincial Hospital reflect that in April 1954 at 
28 years of age, the appellant was admitted for bilateral 
mumps.  In September 1954, the appellant was admitted to the 
medical service and remained hospitalized for 9 days.  No 
admitting or discharge diagnosis is noted. 

In March 1997, the Queen of Angels - Hollywood Presbyterian 
Medical Center reported that the appellant was a private 
outpatient and to contact the physician for the requested 
information.  

In June 1997, the RO received copies of letters the appellant 
had sent to his treating physicians to release medical 
treatment information to VA.  

Analysis

The Board has reviewed the appellant's file in its entirety 
and has considered his assertions as regards the onset of 
chills and fever in-service, chills and fever within the 
presumptive period diagnosed as malaria and anemia, and 
hypertension and cancer of the prostate remote to service.  
In that regard, the Board observes that a lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  However, where the issue does not 
require medical expertise, lay testimony may be sufficient.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, 
the appellant's statements regarding his symptoms are 
competent, but not to relate those symptoms to a diagnosis or 
cause.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

As there are no service medical records to consider, the 
Board turns to medical evidence generated within the 
presumptive period following service.  In this regard, the 
Board considers the statement of Dr. Ruiz.  While Dr. Ruiz 
reported the appellant was hospitalized in October 1950 for 
malaria and anemia, the treatment occurred well outside the 
one year presumptive period to warrant service connection on 
a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  The 
Board also observes that Dr. Ruiz did not provide a nexus 
opinion that the malaria or anemia at that time was related 
to service.  Other clinical records contemporaneous to this 
time period are dated in 1954.  These records reflect 
treatment for mumps and an undisclosed medical problem at 
Surigao Provincial Hospital without more.  Simply, the 
veteran has not shown that the malaria and the anemia 
diagnosed in 1950 were incurred in or aggravated by military 
service.  More important, the current clinical evidence of 
record is silent as to a diagnosis of malaria or anemia.  To 
wit, there is neither chronicity or continuity of 
symptomatology to well-ground the claim.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  Without a current diagnosis 
of a disease or injury related to military service, the 
claims of entitlement to service connection for malaria and 
anemia are not well-grounded and must be denied.  

Similar considerations apply to the claims of entitlement to 
service connection for hypertension and cancer of the 
prostate.  There are no service medical records to consider.  
Therefore, the Board considers that the appellant has not 
presented clinical evidence of complaints, treatment, or a 
diagnosis of hypertension within the one year presumptive 
period following separation from service in April 1949.  The 
first documented evidence of hypertension occurs in 1994, 
more than 44 years after separating from service.  Not only 
is the evidence too remote to service to warrant service 
connection on a presumptive basis, but there is no medical 
opinion that establishes the required nexus to service.  See 
Caluza and Savage, both supra.  The first documented evidence 
of record demonstrating treatment or a diagnosis of the 
prostate is dated in 1995.  The clinical records in evidence 
fail to establish that the prostate cancer is related to the 
appellant's military service.  At this juncture, the Board 
acknowledges that the treatment records from Surigao 
Provincial Hospital, where the veteran was apparently treated 
on more than one occasion in the 1950's, have been damaged 
and destroyed.  However, without medical evidence of 
treatment or a diagnosis of hypertension or prostate 
complaints within the presumptive period following service or 
continuity of symptomatology in the absence of service 
medical records showing treatment or a diagnosis thereof and 
a nexus opinion relating the hypertension and prostate cancer 
to military service, the claims of entitlement to service 
connection for hypertension and cancer of the prostate are 
not well-grounded.  

As the appellant has submitted no cognizable evidence to 
support his claims, the claims for service connection for 
malaria, anemia, hypertension, and cancer of the prostate are 
not well-grounded.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).  Since the appellant failed to submit evidence in 
support of plausible claims, the VA is under no duty to 
assist him in any further development of the claims.  See 38 
U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well-grounded).  Further, the appellant's burden to 
submit evidence sufficient to establish a well-grounded claim 
is the appellant's alone and is not relieved by the benefit 
of the doubt provision.  See 38 U.S.C.A. § 5107(b); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection of malaria, anemia, 
hypertension, and cancer of the prostate.  See Graves v. 
Brown, 8 Vet. App. 522, 524 (1996); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995). 



ORDER

Service connection for malaria is denied.

Service connection for anemia is denied.

Service connection for hypertension is denied.

Service connection for cancer of the prostate is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

